The Honorable  Jess M. Irvin,     Jr.                       Opinion   No.   H-   192
Commissioner   for Rehabilitation
1600 W. 38th Street                                         Re:   May Texas Rehabilitation
Austin,  Texas  78731                                             Commission      enter into
                                                                  contract   with Dept. of
                                                                  HEW to make disability
                                                                  determinations     under
                                                                  Title XVI, Social Security
                                                                  Act, and related     questions.

Dear   Mr.    Irvin:

        In requesting   an opinion of this office on the above referenced         subject
matter,    you advised   us that, in administering      the disability   benefit provisions
of the Social Security    Act, the Secretary      of Health,   Education    and Welfare
has entered into agreements         with the several   states relative    to the making
of determinations     of disability   by state agencies    on behalf of the Secretary,
and that the Department       of Health,   Education and Welfare       has designated
the Texas Rehabilitation  Commission   as the state agency to make                     disability
determinations under Title  XVI, Social Security   Act, as amended.

       You have attached~.to your opinion request a present        agreement      between
the Secretary   of Health,   Education   and Welfare  and the Texas Rehabilitation
Commission,     successor    state agency to the Commission      for Rehab,ilitation,
which agreement     has been in effect since September     1, 1969, and was supple-
mented on June 12, 1970.       You have also attached a proposed       modification     to
the above agreement     and supplement     thereto which the Depart,ment       of Health,
Education   and Welfare    has requested    you, as Commissioner      for Rehabilitation,
to execute.

       You have        asked   our   opinion   on the following   questions:

                  “(1) Is the Texas  Rehabilitation Commission   empowered
                  to act on behalf of the State of Texas and enter an agree-




                                               p.   902
                                                                                              ’




 The   HoncP-able    Jess   M.   Irvin,   Jr.,    page    2   (H-192)




                    ment with the Secretary    of Health, Education,  and
                    Welfare   to carry out theprovisions  of Title XVI of
                    the Social Security  Act, as amended;   and

                    “(2) Am I, as Commissioner     of the Texas Rehabilitation
                    Commission,    the proper State official  to execute the
                    Modification to the present agreement?”

         The Texas Rehabilitation       Commission    is a successor    agency to the
 Division   of Vocational   Rehabilitation    and the Division   of Disability Determi-
nation of~the Central     Education   Agency.    The changes in legislation    affecting
 the Commission       are outlined in Attorney     General   Opinion M-617 (1970)
 which held:

                  (1) that the Commission     for Rehabilitation     (now the Texas
 Rehabilitation     Commission)     was the legal successor      to all functions,   duties
 and responsibilities      of the Division of Vocational    Rehabilitation     and the
 Division    of Disability   Determination   of the Central    Education   Agency,     and

                 (2) that the Commissioner       of the Commission     for Rehabilitation
 is the proper    State official  empowerd    to execute an agreement       on behalf
 of the State of Texas with t~he Secretary       of Health,  Education    and Welfare
 to carry out the provision      of $ 221 of the Social Security   Act to replace     a
 prior agreement      entered into by the Central     Education   Agency.     Ac.cordingly,
 on June 12, 1970, the Commission         for Rehabilitation    entered into a
 supplement    of the 1969 agreement.

          Sugsequent   to that opinion,  the statutes affecting  the Commission    were
 codified    in the Texas Education     Code without substantive    change.  Vernon’s
 Texas     Education   Code, 5 30.48 provides    in part:

                            “All contract:s and a.greements          between the
                    Central Education        Agency and the Social Security
                    Administration       relating    to the activities   of the
                    division    of vocational     rehabilitat~ion   and the division
                    of disability    determination       of the Central Education
                    Agency     shall be continued for the benefit of the
                    Commission.       ‘I




                                                 p* 903
The   Honorable      Jess   M.    Irvin,    Jr.,        page   3     (H-1921




       Texas      Education      Code,     5 30.43       provides:

                         “The agency shall make agreements,             arrange-
                  ments,    or plans to cooperate     with the federal     govern-
                  ment in carrying      out the purposes    of this chapter or
                  of any federal    statutes pertaining    to rehabilitation,
                  and to this end may adopt the methods of administration
                  as are found by the federal      government    to be necessary,
                  and are not contrary     to existing   State laws, for the
                  proper and efficient    operation    of such agreements,
                  arrangements,     or plans for rehabilitation.     ”

       Our answer to your first question    is that $ 30.43,                     Title II, Texas
Education  Code, constitutes  the authority   for the Texas                      Rehabilitation
Commission    to execute the proposed   agreement.

       Our answer to-your second is controlled                          by § 30.16,   Title   II,   Texas
Education  Code, which provides  as follows:

                           “This chapter     shall be administered       by the
                   Commissioner         under operational     policies   established
                   by the board.       The commissioner        shall be appointed
                   by the board on the basis of his education,            training,
                   experience,       and demonstrated     ability.     He shall
                   serve at the pleasure        of the board.      He shall be
                   secretary      to the board,    as well as chief adminis-
                   trative   officer   of the agency. ”

       This section constitutes      the authority   for you, as Commissioner                          for
Rehabilitation     of the Texas Rehabilitation     Commission,   to execute the
proposed     modification   to the present   agreement.


                                             -SUMMARY

                         The Texas Rehabilitation     Commission    is empowered
                   to act on behalf of the State of Texas in entering     into an
                   agreement   with the Secretary   of Health,   Education   and




                                                   p.    904
                                                                                                      ‘I
                                                                                                       ,



The   Honorable     Jess   M.   Irvin,   Jr.,    page      4   (H-192)




                   Welfare  to carry out the provisions      of Title XVI
                   of the Social Security  Act, as amended,        and the
                   Commissioner     of the Texas   Rehabilitation
                   Commission    is the proper   state official   to execute
                   such agreement.

                                                                   Yours   very   truly,
                                                               A




                                                                   Attorney   General      of Texas
                                                        //-




 DAVID      M.    KENDALL,      Chairman
 Opinions    Committee




                                                p.   905